TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00339-CV



                                  Cairo DeAngelis, Appellant

                                                 v.

                           The Arts at Turtle Creek, LLC, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-18-002651, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on September 10, 2018. On September 12,

2018, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by September 24, 2018, would result in the dismissal of this

appeal for want of prosecution. To date, appellant has not filed a brief or a motion for extension

of time. Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P.

42.3(b).



                                              __________________________________________
                                              Michael Toth, Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed for Want of Prosecution

Filed: October 10, 2018